 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                                    EASTERN DIVISION
11

12   IAN LaMONTE CORMIER,                       Case No. 5:19-cv-01151-SVW (AFM)
13
                         Plaintiff,
                                                ORDER TO PAY THE FILING FEE
14          v.                                  OR SHOW CAUSE PURSUANT TO
15   RIVERSIDE COUNTY DISTRICT                  28 U.S.C. §1915(G)
16   ATTORNEY’S OFFICE, et al.,

17                       Defendants.
18

19         Plaintiff, a state prisoner presently held at Patton State Hospital, lodged for
20   filing a pro se civil rights action pursuant to 42 U.S.C. § 1983 on June 21, 2019,
21   while he was being held at the Robert Presley Detention Center (“RPDC”) in
22   Riverside, California. (ECF No. 1 at 1 (“First Case”).) Plaintiff did not prepay the
23   filing fee nor file a request to proceed in forma pauperis (“IFP Request”). The
24   assigned magistrate judge ordered plaintiff to pay the filing fee or submit an IFP
25   Request on or before July 17, 2019, but plaintiff has failed to comply with this Order,
26   or to seek an extension of time in which to do so. (See ECF No. 4.)
27         On July 3, 2010, plaintiff filed a “Notice to Inform the Court,” in which he
28   states that he has been “subjected to mail tampering” at the RPDC, and that multiple
 1   forms to request to proceed IFP had not been delivered. In addition, plaintiff alleged
 2   that he did not have access to the law library. (ECF No. 6 at 1-2, 4.) On July 5, 2019,
 3   plaintiff filed a change of address, notifying the Court that, on July 1, 2019, he had
 4   been transferred to Patton State Prison, in Patton, California. (ECF No. 5.) On
 5   July 10, 2019, plaintiff filed a “Motion to Inform the Court” in which he stated that
 6   he was “having difficulty with staff at Patton State Hospital” and alleged that he had
 7   been denied access to the law library at that facility. (ECF No. 7.) Plaintiff does not
 8   purport to state that he faces imminent danger of serious physical injury at either
 9   facility. (ECF Nos. 6-7.) On July 12, 2019, plaintiff filed a Declaration in which he
10   swears to the facts in his Complaint in this action, and states that he is “competent to
11   testify to the matters stated herein.” (ECF No. 8.) On July 15, 2019, plaintiff filed
12   another document or “Motion to Inform the Court, with Exhibit A” (ECF No. 9), in
13   which plaintiff informed the Court that he had had a hearing at Patton State Prison
14   on July 11, 2019. Plaintiff raises allegations of false information at the hearing and
15   “slander,” and states that an administrative law judge ordered plaintiff to be placed
16   on psychotropic medication. (Id. at 2.) Plaintiff’s attachment indicates that plaintiff
17   has been determined to be incompetent to stand trial. (Id. at 5.) Once again, plaintiff
18   does not purport to allege that he faces any danger of serious physical injury.
19         On June 28, 2019, plaintiff lodged for filing a related case, Case No. EDCV
20   19-1198-SVW (AFM), in which he also did not prepay the filing fee or submit an
21   IFP Request. (No. 19-1198, ECF No. 1 (“Second Case”).) On July 1, 2019, the
22   magistrate judge ordered plaintiff to pay the filing fee or submit an IFP Request on
23   or before July 28, 2019. (No. 19-1198, ECF No. 4.) In the Second Case, plaintiff
24   did not notify the Court of his change of address. (See No. 19-1198, ECF No. 7.) On
25   July 29, 2019, plaintiff filed a one-page “Sworn Affidavit or Declaration” in which
26   he states that he is “competent to testify to all matters herein,” but plaintiff does not
27   purport to allege that he faces any danger of serious physical injury. (No. 19-1198,
28   ECF No. 9.) To date, plaintiff has not complied with the Order in the Second Case
                                                2
 1   or seek an extension of time in which to do so, although another copy of the Order of
 2   July 1, 2019, was mailed to plaintiff’s address as supplied in the First Case. (No. 19-
 3   1198, ECF No. 7.)
 4         A review of past civil actions filed by plaintiff in this Court, other District
 5   Courts in the Southern and Northern Districts of California, and in the Ninth Circuit
 6   Court of Appeals reflects that plaintiff is subject to the provisions of 28 U.S.C.
 7   §1915(g). Pursuant to §1915(g), a prisoner may not “bring a civil action or appeal a
 8   judgment in a civil action or proceeding” without prepayment of the filing fee “if the
 9   prisoner has, on 3 or more prior occasions, while incarcerated or detained in any
10   facility, brought an action or appeal in a court of the United States that was dismissed
11   on the grounds that it is frivolous, malicious, or fails to state a claim upon which
12   relief may be granted, unless the prisoner is under imminent danger of serious
13   physical injury.” 28 U.S.C. §1915(g). Such dismissal is deemed a “strike.”
14         The Ninth Circuit has held that the phrase “fails to state a claim on which relief
15   may be granted” as used in §1915, parallels the language of Fed. R. Civ. P. 12(b)(6)
16   and carries the same interpretation; that the word “frivolous” refers to a case that is
17   “of little weight or importance: having no basis in law or fact”; and the word
18   “malicious” refers to a case “filed with the ‘intention or desire to harm another.’” See
19   Andrews v. King, 398 F.3d 1113, 1121 (9th Cir. 2005) (explaining the terms used in
20   §1915(g)); see also Knapp v. Hogan, 738 F.3d 1106, 1109 (9th Cir. 2013) (defining
21   when a case is frivolous, malicious, or duplicative). In addition, the Ninth Circuit
22   has held that the prior denial of IFP status on the basis of frivolity or failure to state
23   a claim constitutes a strike for purposes of §1915(g). See O’Neal v. Price, 531 F.3d
24   1146, 1153-54 (9th Cir. 2008) (also stating that a dismissal without prejudice may
25   count as a strike). Further, a dismissal may constitute a strike for failure to state a
26   claim if it is obvious from the face of the pleading that the claims are barred by Heck
27   v. Humphrey, 512 U.S. 477, 486-87 (1994), and the entire action is dismissed for a
28   reason that qualifies as a strike under §1915(g). Washington v. Los Angeles Cty.
                                                 3
 1   Sheriff’s Dep’t, 833 F.3d 1048, 1055 (9th Cir. 2016) (holding that “a dismissal may
 2   constitute a PLRA strike . . . when Heck’s bar to relief is obvious from the face of the
 3   complaint, and the entirety of the complaint is dismissed for a qualifying reason under
 4   the PLRA”). Further, appellate affirmances do not count as strikes when the appeal
 5   affirms the decision of the district court, but an appeal will count as a separate strike
 6   if the appellate court “expressly states that the appeal itself was frivolous, malicious
 7   or failed to state a claim.” El-Shaddai v. Zamora, 833 F.3d 1036, 1045-46 (9th Cir.
 8   2016).
 9         Once plaintiff has accumulated three strikes, he is prohibited from pursuing
10   any subsequent civil action without prepayment of the filing fee, unless he makes a
11   showing that he faced “imminent danger of serious physical injury” based on the
12   “circumstances at the time of the filing of the complaint.” Andrews v. Cervantes, 493
13   F.3d 1047, 1052-53, 1056-57 (9th Cir. 2007).
14         Finally, the Ninth Circuit has held that, pursuant to the language of the statute
15   and other relevant definitions of “prisoner,” “a court may screen a complaint pursuant
16   to 28 U.S.C. §1915A only if, at the time the plaintiff files the complaint, he is
17   ‘incarcerated or detained in any facility [because he] is accused of, convicted of,
18   sentenced for, or adjudicated delinquent for, violations of criminal law or the terms
19   and conditions of parole, probation, pretrial release, or diversionary program.’”
20   Olivas v. Nev. ex rel. Dep’t of Corr., 856 F.3d 1281, 1284 (9th Cir. 2017) (alteration
21   in original). This definition of “prisoner” applies to §1915. See Page v. Torrey, 201
22   F.3d 1136, 1139-40 (9th Cir. 2000).
23         In light of the foregoing standards, the Court takes judicial notice of the
24   following prior civil actions filed by plaintiff in the District Courts of California or
25   in the Ninth Circuit Court of Appeal that qualify as strikes for purposes of §1915(g).
26   See Fed. R. Evid. 201(b)(2), (c)(1):
27         (1) Cormier v. Liggins, Case No. CV 01-0364-K (LSP), in the Southern
28             District of California, in which the case was dismissed on May 8, 2001, for
                                                4
 1      failure to state a claim and as barred by Heck. (No. 01-0364, ECF No. 2
 2      at 4-7; No. 3.) The district court also found in Liggins that plaintiff already
 3      had three prior strikes within the meaning of §1915(g). (No. 01-0364, ECF
 4      No. 2 at 4.) On Appeal, in Case No. 01-55857, the Ninth Circuit affirmed
 5      the district court’s dismissal in Liggins. (No. 01-0364, ECF Nos. 15-16.)
 6      The Liggins case, as well as the three earlier cases cited in that case (see
 7      below), all count as separate strikes, constituting four prior strikes.
 8        a. Cormier v. People of the State of California, Case No. CV 00-0249-
 9            L (RBB), in the Southern District of California, in which the case
10            was dismissed on March 21, 2000, for failure to state a claim and as
11            barred by Heck. The District Court indicated that the dismissal may
12            be considered as a strike. (No. 00-0249, ECF No. 7 at 10-11, No. 8.)
13            The District Court’s decision was affirmed on appeal. (No. 00-0249,
14            ECF No. 18.)
15        b. Cormier v. Manny, Case No. CV 00-0025-W (CGA), in the Southern
16            District of California, in which the case was dismissed on May 1,
17            2000, for failure to state a claim. Further, the District Court indicated
18            that the dismissal may count as a strike. (No. 00-0025, ECF No. 16.)
19        c. Cormier v. California, Case No. CV 00-0004-L (RBB), in the
20            Southern District of California, in which the case was dismissed on
21            May 11, 2000, for failure to state a claim and as barred by Heck. (No.
22            00-0004, ECF No. 14 at 7-8, No. 15.)
23   (2) Cormier v. Suter, Case No. EDCV 11-0801-UA (MLG), in the Central
24      District of California, in which plaintiff’s IFP Request was denied and the
25      case dismissed as frivolous on June 3, 2011. (No. 11-0801, ECF No. 2.)
26      In addition, the Ninth Circuit affirmed the district court’s dismissal and
27      found that plaintiff’s appeal was frivolous. (No. 11-0801, ECF Nos. 9, 12.)
28

                                         5
 1         (3) Cormier v. Siegler, Case No. CV 11-4907-ABC (MLG), in the Central
 2               District of California, in which, on July 22, 2011, plaintiff’s Request for
 3               IFP was denied as frivolous, malicious, or fails to state a claim, and the
 4               District Judge indicated that the dismissal may count as a strike. (No. 11-
 5               4907, ECF No. 4 at 1). On Appeal, the Ninth Circuit affirmed the district
 6               court and found that the appeal was frivolous. (See No. 11-4907, ECF Nos.
 7               10, 16; 530 Fed. Appx. 624 (9th Cir. 2013).)
 8         Accordingly, because plaintiff had already accumulated significantly more
 9   than three strikes (at least six) before he initiated this action, plaintiff is precluded
10   from proceeding IFP herein unless and until he can show that, at the time this action
11   was initiated, he was “under imminent danger of serious physical injury.” 28 U.S.C.
12   §1915(g).     The availability of the “imminent danger” exception “turns on the
13   conditions a prisoner faced at the time the complaint was filed, not at some earlier or
14   later time.” See Andrews, 493 F.3d at 1053 (emphasis added). Further, plaintiff
15   “bears the ultimate burden of persuading the court that §1915(g) does not preclude
16   IFP status.” Richey v. Dahne, 807 F.3d 1202, 1206 (9th Cir. 2015). Here, plaintiff
17   was detained at the RPDC at the time that he initiated this action, but plaintiff does
18   not name as defendants any officials at the RPDC in either the First Case or the
19   Second Case. Nor does the Complaint in this action raise allegations concerning the
20   conditions that plaintiff faced at the RPDC at the time that he filed the Complaint.
21   Accordingly, nothing in the factual allegations in the Complaint raises a reasonable
22   inference that plaintiff faced “imminent danger of serious physical injury” at the time
23   that he initiated this action. 28 U.S.C. §1915(g).
24         Finally, plaintiff has filed multiple documents with the Court in addition to his
25   change of address since the time that he initiated this action. In none of those
26   documents does plaintiff purport to allege that he faced any ongoing danger of serious
27   physical injury at the time that he initiated this action.
28

                                                 6
 1         IT THEREFORE IS ORDERED that, on or before August 23, 2019, plaintiff
 2   shall pay the filing fee in this action, or he shall show cause in writing why he should
 3   not be denied leave to proceed IFP and why this action should not be dismissed
 4   pursuant to 28 U.S.C. §1915(g). Failure to comply with this Order will be deemed
 5   by the Court as plaintiff’s consent to the dismissal of this action.
 6         IT IS SO ORDERED.
 7

 8   DATED:     August 7, 2019

 9

10
                                             ____________________________________
                                                    STEPHEN V. WILSON
11                                             UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                7
